Martin, J.
delivered the opinion of the court. The defendant states the note he issued on was given for the price of a negro boy, sold him by the plaintiff; who represented him as very healthy and a valuable field hand, while “he is on the contrary, and ever since he purchased him has been sickly, languid and stupid, and so much addicted to stealing, as to be a constant damage, and is unfit for the purpose for which he was intended.” He concludes with a prayer for the rescission of the sale, or a diminution of the price.
The plaintiff being interrogated on oath, by the defendant, declared the note sued on was given for a part of the price of the slave mentioned in the answer, and the balance of the price, two hundred dollars, was paid him by *200the defendant; that he, the plaintiff, did not most particularly state to the defendant that the slave was strictly honest, remarkably healthy, and a fine field hand; the slave was never before the purchase in the possession of the defendant.
West’n Dis’ct
October, 1826
The plaintiff had judgment and the defendant appealed.
The statement of facts shews that
Bray deposed, that when he first saw the slave, the defendant and his wife says he was unwell. He was purchased in the summer, and was sent to the plantation of the witness in the fall. He was very much swollen.—The witness first saw him two or three weeks after he was bought. The slave always, at times appeared subject to swelling. He is lazy and indolent, more so than any of his age the witness ever saw, the witness would not keep him for his victuals. He is stout and strong and looks tolerably well.
Dr Sebly deposed the slave was brought in four or five weeks ago considerably swollen, in the belly, face and eyes. He bears old marks of frequent bleedings. The witness cannot tell whether his disease be ancient or recent; but thinks it is an incipient dropsy, *201The slave is now better. A dropsical state of the system is not easily removed, but the cure is easier in young than in old persons.
Thomas for the plaintiff, Scott for the defendant.
The defendant has failed in establishing a redhibitory defect, and was properly refused relief, altho’ his bargain appears a hard one, but we do not think ourselves bound to mulet him in damages.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed with costs in both courts.